COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-17-00055-CR


Terrell Devonte Robinson                §    From the 396th District Court

                                        §    of Tarrant County (1451613D)

v.                                      §    March 1, 2018

                                        §    Opinion by Justice Birdwell

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS

                                    By _/s/ Wade Birdwell__________________
                                       Justice Wade Birdwell